DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a connecting element movably connected to the connecting element and the fixed portion”. While anything is part of itself and therefore inherently connected to itself, it is unclear what the applicant is trying to claim by reciting that the connecting element is movably connected to the connecting element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (U.S. Publication No. 2015/0109485).  Ozaki teaches an optical system, comprising: a light path adjustment module (PRM, 12b) used for receiving light traveling in a first direction (AX2) and adjusting the path of the light; an optical element driving module L21/G21 used for receiving the light; and a light flux adjustment module (aperture stop S, figs 1, 4-5, 7 and 9 for examples) used for adjusting the light flux of the light, wherein the light flux adjustment module is disposed between the light path adjustment module and the optical element driving module.  Regarding claim 2, the optical element driving module and the light flux adjustment module are arranged in a second direction (AX1) that is different than the first direction.  
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (U.S. Publication No. 2017/0102515).  Du teaches an optical system, comprising: a light path adjustment module 708 used for receiving light traveling in a first direction and adjusting the path of the light; an optical element driving module 104 used for receiving the light; and a light flux adjustment module 101 used for adjusting the light flux of the light, wherein the light flux adjustment module is disposed between the light path adjustment module and the optical element driving module.  The applicant is directed to review figures 7a, 7c and 7e.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (U.S. Publication No. 2015/0109485) in view of Kim (U.S. Publication No. 2019/0377238).  Ozaki teaches the salient features of the claimed invention except for wherein the optical element driving module at least partially overlaps the light flux adjustment module when viewed from a third direction that is different than the first direction and the second direction.    Kim teaches that it was known to incorporate an optical element driving module that overlaps the light flux adjustment module. See for example, figure 2.  Since the optical element driving module 800/900/120 encompasses the light flux adjusting module 200/500 then the optical element driving module at least partially overlaps the light flux adjustment module when viewed from a third direction that is different than the first direction and the second direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Kim for the purpose of shake correction.
Regarding claim 6, Kim teaches a light flux adjustment module comprising: a fixed portion 510, comprising a window, and the light passes through the window; a connecting element 530 movably connected to the connecting element and the fixed portion;   a first blade 540 movably connected to the connecting element and the fixed portion, and the first blade is adjacent to the window; and a drive assembly 520 for driving the connecting element to move relative to the fixed portion in a first moving dimension, wherein when the connecting element is moved relative to the fixed portion in the first moving dimension, the first blade is driven by the connecting element to move relative to the fixed portion in a second moving dimension, and the first moving dimension and the second moving dimension are different.  

Allowable Subject Matter
Claims 7-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Goldenberg (U.S. Publication No. 2018/0024329) teaches adjusting the path of the light and an optical element driving module used for receiving the light. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852